DETAILED ACTION

Claims 1-3, 6-16, and 23-33 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/16/20, 12/29/20, and 8/4/22 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 lacks proper antecedent basis for “and/or polymorphic variants thereof”. Claim 29 is drawn to a nucleic acid construct which comprises, “(i) only a single human immunoglobulin segment..”. However, the later wherein clause recites wherein “the (i) single unrearranged human immunoglobulin segment and/or polymorphic variants thereof”.  There is no antecedent basis for “and/or polymorphic variants” in the original recitation of (i). Further as (i) states only one unrearranged human immunoglobulin segment, reference to “polymorphic variants-plural- is confusing and appears to conflict with the original limitation. Thus, the metes and bounds of claim 29 cannot be determined. Claim 30 depends on claim 29 and thus is included in this rejection. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
 

Claims 1, 3, 6, 8-9 and 29-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al.
Kucherlapati et al. teaches a transgene comprising a human genomic unrearranged heavy chain locus SPEI fragment comprising a single VH gene segment-VH6-1, all of the DH gene segments, all of the JH gene segments, a human Cmu gene segment, and two regions of homology to the mouse heavy chain locus (Kucherlapati et al., paragraph 127 and Figure 20A-C). Kucherlapati et al. further teaches a transgenic mouse whose endogenous heavy and light chain loci have been inactivated and whose genome further comprises a transgene comprising a human genomic unrearranged heavy chain locus SPEI fragment comprising a single VH gene segment, all of the DH gene segments, all of the JH gene segments, and a human constant region gene, and a transgene comprising an unrearranged human kappa light chain locus comprising multiple VK and JK gene segments, and methods of using the transgenic mice to produce human antibodies wherein the methods include steps for making a hybridoma and recovering antibody from the cells or recovering variable region sequences from the cells (Kucherlapati et al., Figure 20, claims 1-4). Kucherlapati et al. further demonstrated that the presence of a single VH gene segment generated a diversity of antigen binding antibodies (Kucherlapati et al., examples 1-7). Thus, by teaching all the limitations of the claims as written, Kucherlapati et al. anticipates the instant invention as claimed.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-16, 23-28, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al., in view of U.S. Patent No. 6,596,541 (2003), hereafter referred to as Murphy et al.
Kucherlapati et al. teaches a transgenic mouse whose endogenous heavy and light chain loci have been inactivated and whose genome further comprises a transgene comprising a human genomic unrearranged heavy chain locus SPEI fragment comprising a single VH 6-1 gene segment, all of the DH gene segments, all of the JH gene segments, and a human constant region gene, and a transgene comprising an unrearranged human kappa light chain locus comprising multiple VK and JK gene segments, and methods of using the transgenic mice to produce human antibodies wherein the methods include steps for making a hybridoma and recovering antibody from the cells or recovering variable region sequences from the cells (Kucherlapati et al., Figure 20, claims 1-4). Kucherlapati et al. further demonstrated that the presence of a single VH gene segment generated a diversity of antigen binding antibodies (Kucherlapati et al., examples 1-7). 
Kucherlapati et al. differs from the instant invention as claimed in that none of the references teach to replace all or part of the endogenous heavy and light chain loci in the mouse with the human heavy and light chain genomic sequences or to operatively link the human V, D, and J gene segments to a mouse constant region gene segment. Murphy et al. supplements Kucherlapati et al.  by teaching “knock-in” transgenic mice in which all or part of the endogenous genomic immunoglobulin light chain variable region and/or heavy chain variable region are substituted by homologous recombination for human light chain and/or heavy chain genes respectively (Murphy et al., paragraphs 35-36, 38-44, 46-48, 83, 85, 99, and claims 1-4, and 7-10). Murphy et al. further teaches that direct substitution of the mouse light and heavy chain VJ/VDJ regions with human VJ/VDJ regions such that all the sequences necessary for proper transcription, recombination, and/or class switching in the mouse genome remain intact (Murphy et al., paragraph 85). In addition, Murphy et al. teaches that immunization of these transgenic mice generates antibodies comprising human variable regions and mouse constant regions (Murphy et al., paragraphs 46 and 49). In regards to the light chain, Murphy et al. teaches “knock-in” of the human kappa light chain and/or lambda light chain into the endogenous mouse kappa or lambda light chain variable region respectively (Murphy et al., paragraph 99). Murphy et al. further provides motivation to replace the endogenous V, D, J, genes with the human genes and retain the mouse constant region genes by teaching that antibodies comprising human constant regions in mice have reduced affinity and that the mouse constant region and associated regulatory elements are important for development and optimization of B cell antibody production (Murphy et al., paragraph 80). Thus, in view of the teachings and motivation provided by Murphy et al. to replace all or part of the endogenous mouse light chain V/J region with human VJ sequences and to replace all or part of the endogenous mouse heavy chain V/D/J region with human V, D, and J sequences, it would have been prima facie obvious to the skilled artisan at the time of filing to make and use a transgenic mouse according to Kucherlapati et al. wherein the human Vk and Jk sequences replaces all the endogenous mouse light chain VK and/or JK sequences and wherein unrearranged human VH1-69, D gene sequences, and J gene sequences replace all the endogenous mouse heavy chain V, D, and J, gene sequences, such that the resulting mouse produces chimeric antibodies with human variable regions and mouse constant regions with a reasonable expectation of success.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-16, and 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent 11,261,248, hereafter referred to as the ‘248 patent OR claims 1-24 of U.S. Patent 10,246,509, hereafter referred to as the ‘509 patent, either alone or in view of U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al.
Both claims 1-7 of the ‘248 and claims 1-24 of the ‘509 patent individually recite transgenic mice which recite all the limitation set forth in instant claims 1-3, 6-15, 26-27, and 31-32 and only differ from the instant claims in so far as the ‘509 claims recite a species of the instant claimed mice. While the instant claims broadly recite that the presence of a single unrearranged VH gene segment, the ‘248 or the ‘509 claims recite a specific VH gene segment which is VH 3 family gene segment in the ‘248 claims or a VH 1-69 gene segment in the ‘509 claims.  It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). As such, the ‘248 patent claims OR the ‘509 patent claims individually render instant claims 1-3, 6-15, 26-27, and 31-32 obvious. 
In regards to the methods and nucleic acid construct of instant claims 16, 23-25, 28-30, and 33, Kucherlapati et al. further supplements the claims of the ‘248 or ‘509 patents by teaching methods for making a transgenic mouse whose genome comprises the insertion of a transgene comprising a single human VH gene segment, multiple DH gene segments, and multiple JH gene segments and for using said mouse to obtain rearranged human heavy chain polypeptides, nucleic acid sequences encoding the rearranged fully human heavy chain polypeptide comprising all of the specific method steps as recited in the instant methods (Kucherlapati et al., columns 5-7). Specifically, Kucherlapati et al. teaches immunizing the mouse, obtaining B cells, optionally making hybridomas, isolating heavy and light chain encoding sequences, and optionally fusing the variable regions of the heavy chain with a human constant region. Therefore, in view of the teachings of Kucherlapati et al. for a specific methodology to obtain a heavy chain polypeptide from a transgenic mouse whose genome comprises an unrearranged human variable gene locus, it would have been obvious to the skilled artisan at the time of filing to practice the methods of Kucherlapati et al. for making and using a transgenic mouse using the transgenic mouse set forth in the ‘248 or ‘509 patent claims with a reasonable expectation of success. 

Claims 1-3, 6-16, and 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,238,093, hereafter referred to as the ‘093 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘093 patent claims 1-8 recite a species of the instant claimed mouse in that the ‘093 patent claims are limited to a male mouse, where the single human VH is VH1-69, and where the mouse further has a disruption of endogenous ADAM6 and expresses an exogenous mouse ADAM6 protein. ’093 patent claim 9 recites a cell from the mouse, and claims 10-27 recite methods of producing or using said mouse with steps similar to those claimed in the instant claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). As such, the ‘093 patent claims render instant claims 1-3, 6-16, and 23-33 obvious. 

Claims 1-3, 6-16, and 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent 10,542,735, hereafter referred to as the ‘735 patent.
The ‘735 patent claims 1-7 recite a species of the instant claimed mouse in that the ‘735 patent claims are limited to a mouse where the single human VH is VH1-2, and where the mouse further has a disruption of endogenous ADAM6 and expresses an exogenous mouse ADAM6 protein. ’735 patent claim 8 recite a cell from the mouse, and claims 9-26 recite methods of producing or using said mouse with steps similar to those claimed in the instant claims. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). As such, the ‘735 patent claims render instant claims 1-3, 6-16, and 23-33 obvious. 

Claims 1-3, 6-16, and 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,905,109, hereafter referred to as the ‘109 patent, OR claims 1-16 of U.S. Patent No. 10,694,725, hereafter referred to as the ‘725 patent OR claims 1-16 of U.S. Patent No. 10,577,430, hereafter referred to as the ‘430 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘109 patent claims, ‘725 patent claims, or the ‘430 patent claims are drawn to methods of producing a human heavy chain polypeptide or a fully human heavy chain polypeptide from an immunized transgenic mouse similar to those set forth in the instant claims; however, the transgenic mouse as claimed in the ‘109 patent claims, ‘725 patent claims, and ‘430 patent claims is broader than that recited in the instant claims. The patented claims in each of the ‘109, ‘725, and ‘430 patents recite that “one or more” human heavy chain VH genes are introduced in the mouse genome at the endogenous heavy chain locus. Thus, the selection of a single “one” human heavy chain VH gene segment is both encompassed and rendered obvious by the patent claims in each of the ‘109, ‘725, and ‘430 patents. 
Thus, for the reasons set forth above, the patent claims in each of the ‘109, ‘725, and ‘430 patents individually render the instant claims obvious. 

Claims 1-3, 6-16, and 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,622,459, hereafter referred to as the ‘459 patent, OR claims 1-19 of U.S. Patent No. 10,561,124, hereafter referred to as the ‘124 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
The ‘459 patent claims and the ‘124 patent claims are drawn to methods of producing a human heavy chain polypeptide or a fully human heavy chain polypeptide from an immunized transgenic mouse similar to those of the instant methods; however, the transgenic mouse as claimed in the ‘459 and ‘124 patent claims is broader than that recited in the instant claims. The patented claims in each patent recite a transgenic mouse with the same structural features as claimed except that the mouse set forth in the ‘459 and ‘124 patent claims comprises “one or more” human heavy chain VH genes which have been introduced in the mouse genome at the endogenous heavy chain locus. As such, the selection of single “one” human heavy chain VH is a claimed embodiment of the patent claims in each of the ‘459 and ‘124 patents. As such, the claims in each of the ‘459 and ‘124 patents individually encompass and render obvious the instant claims.

Claims 1-3, 6-16, and 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,932,408, hereafter referred to as the ‘408 patent, OR over claims 1-19 of U.S. Patent No. 10,130,081, hereafter referred to as the ‘082 patent, OR over claims 1-21 of U.S. Patent No. 8,697,940, hereafter referred to as the ‘940 patent, in view of U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al.
The ‘408 patent claims, the ‘081 patent claims, and the ‘940 patent claims are product claims drawn to a mouse which is broader than the mouse recited in the instant claims in that the mouse claimed in the ‘408, the ‘081, and the ‘940 patent claims has a genome comprising one or more human VH gene segments, one or more DH gene segments, and one or more human JH gene segments (‘408 claims, ‘940 claims), or at least one human VH gene segment, at least one human DH gene segment, and at least one human JH gene segment (‘081 claims). The recitation of “one or more” or “at least one” in each of the ‘408, ‘081, and ‘940 patent claims respectively encompasses and renders obvious the use of “one”, i.e. a single, human VH gene segment. 
In regards to the methods of making and using the transgenic mice as instant claimed, it is first noted that ‘408 claim 1 recites as a functional property of the mouse that, “wherein when it is immunized with an antigen, it generates antibodies comprising human heavy chain variable domains operably linked to mouse heavy chain constant domains”. Further, the specifications of each of the ‘408, ‘081, and ‘940 patents disclose the use of the mice for generating antibodies and sequence encoding the antibodies. Kucherlapati et al. further supplements the claims of the ‘408 patent, ‘081 patent, and ‘940 patent by teaching methods for making a transgenic mouse whose genome comprises the insertion of a transgene comprising a single human VH gene segment, multiple DH gene segments, and multiple JH gene segments and for using said mouse to obtain rearranged human heavy chain polypeptides, nucleic acid sequences encoding the rearranged fully human heavy chain polypeptide comprising all of the specific method steps as recited in the instant methods (Kucherlapati et al., columns 5-7). Specifically, Kucherlapati et al. teaches immunizing the mouse, obtaining B cells, optionally making hybridomas, isolating heavy and light chain encoding sequences, and optionally fusing the variable regions of the heavy chain with a human constant region. Therefore, in view of the teachings of Kucherlapati et al. for a specific methodology to obtain a heavy chain polypeptide from a transgenic mouse whose genome comprises an unrearranged human variable gene locus, it would have been obvious to the skilled artisan at the time of filing to practice the methods of Kucherlapati et al. for making and using a transgenic mouse using the transgenic mouse set forth in the ‘408 patent claims, the ‘081 patent claims, or the ‘940 patent claims with a reasonable expectation of success. 

Claims 1-3, 6-16, and 23-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,642,835, hereafter referred to as the ‘835 patent, OR over claims 1-25 of U.S. Patent No. 11,357,217, hereafter referred to as the ‘217 patent, in view of U.S. Patent 6,657,103 (2003), hereafter referred to as Kucherlapati et al. 
The ‘835 patent claims recite a product comprising a transgenic mouse and methods for using said mouse to generate antibodies, and the ‘217 patent claims recite methods of determining human variable and light chain sequences from antibodies obtained from a transgenic mouse similar to that claimed in the instant product and method claims. The transgenic mouse recited in each of the ‘835 and ‘217 patent claims, however, is broader than the mouse recited in the instant claims in that the mouse claimed in the ‘835 patent claims and the ‘217 patent claims has a genome comprising one or more human VH gene segments, one or more DH gene segments, and one or more human JH gene segments (‘835 claims), or at least one human VH gene segment, at least one human DH gene segment, and at least one human JH gene segment (‘217 claims). The recitation of “one or more” or “at least one” in each of the ‘835 and ‘217 patent claims respectively encompasses and renders obvious the use of “one”, i.e. a single, human VH gene segment. 
While the methods set forth in the ‘835 patent claims and the ‘217 patent claims do not include all of the steps recited in the instant methods of using the transgenic mouse, and do not specifically recite methods of making the transgenic mouse, it is noted that the ‘835 and the ‘217 specifications both disclose all the methods steps recited in the instant claimed methods. Further, Kucherlapati et al. supplements the claims of the ‘835 and the claims of the ‘217 patent by teaching methods for making a transgenic mouse whose genome comprises the insertion of a transgene comprising a single human VH gene segment, multiple DH gene segments, and multiple JH gene segments and for using said mouse to obtain rearranged human heavy chain polypeptides, nucleic acid sequences encoding the rearranged fully human heavy chain polypeptide comprising all of the specific method steps as recited in the instant methods (Kucherlapati et al., columns 5-7). Specifically, Kucherlapati et al. teaches immunizing the mouse, obtaining B cells, optionally making hybridomas, isolating heavy and light chain encoding sequences, and optionally fusing the variable regions of the heavy chain with a human constant region. Therefore, in view of the teachings of Kucherlapati et al. for a specific methodology to obtain a heavy chain polypeptide from a transgenic mouse whose genome comprises an unrearranged human variable gene locus, it would have been obvious to the skilled artisan at the time of filing to practice the methods of Kucherlapati et al. for making and using the transgenic mouse set forth in the ‘835 patent claims or the ‘217 patent claims with a reasonable expectation of success. 

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633